County                Municipality                      Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
ADAMS COUNTY - 01     CITY OF ADAMS - 01201             ES&S DS200                                             ES&S AutoMARK
ADAMS COUNTY - 01     TOWN OF ADAMS - 01002             None                                                   Vote Pad
ADAMS COUNTY - 01     TOWN OF BIG FLATS - 01004         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ADAMS COUNTY - 01     TOWN OF COLBURN - 01006           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ADAMS COUNTY - 01     TOWN OF DELL PRAIRIE - 01008      None                                                   Vote Pad
ADAMS COUNTY - 01     TOWN OF EASTON - 01010            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ADAMS COUNTY - 01     TOWN OF JACKSON - 01012           None                                                   Vote Pad
ADAMS COUNTY - 01     TOWN OF LEOLA - 01014             None                                                   Vote Pad
ADAMS COUNTY - 01     TOWN OF LINCOLN - 01016           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ADAMS COUNTY - 01     TOWN OF MONROE - 01018            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ADAMS COUNTY - 01     TOWN OF NEW CHESTER - 01020       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ADAMS COUNTY - 01     TOWN OF NEW HAVEN - 01022         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ADAMS COUNTY - 01     TOWN OF PRESTON - 01024           None                                                   Vote Pad
ADAMS COUNTY - 01     TOWN OF QUINCY - 01026            None                                                   Vote Pad
ADAMS COUNTY - 01     TOWN OF RICHFIELD - 01028         None                                                   Vote Pad
ADAMS COUNTY - 01     TOWN OF ROME - 01030              ES&S DS200                                             ES&S AutoMARK
ADAMS COUNTY - 01     TOWN OF SPRINGVILLE - 01032       None                                                   Vote Pad
ADAMS COUNTY - 01     TOWN OF STRONGS PRAIRIE - 01034   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ADAMS COUNTY - 01     VILLAGE OF FRIENDSHIP - 01126     None                                                   Vote Pad
ASHLAND COUNTY - 02   CITY OF ASHLAND - MAIN - 02201    ES&S M100                                              ES&S AutoMARK
ASHLAND COUNTY - 02   CITY OF MELLEN - 02251            None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF AGENDA - 02002            None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF ASHLAND - 02004           None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF CHIPPEWA - 02006          None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF GINGLES - 02008           None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF GORDON - 02010            None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF JACOBS - 02012            None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF LA POINTE - 02014         None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF MARENGO - 02016           None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF MORSE - 02018             None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF PEEKSVILLE - 02020        None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF SANBORN - 02022           None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF SHANAGOLDEN - 02024       None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   TOWN OF WHITE RIVER - 02026       None                                                   ES&S AutoMARK
ASHLAND COUNTY - 02   VILLAGE OF BUTTERNUT - 02106      None                                                   ES&S AutoMARK
BARRON COUNTY - 03    CITY OF BARRON - 03206            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    CITY OF CHETEK - 03211            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    CITY OF CUMBERLAND - 03212        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    CITY OF RICE LAKE - 03276         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    TOWN OF ALMENA - 03002            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    TOWN OF ARLAND - 03004            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    TOWN OF BARRON - 03006            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    TOWN OF BEAR LAKE - 03008         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    TOWN OF CEDAR LAKE - 03010        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03    TOWN OF CHETEK - 03012            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                     Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 42 Document 1-12
County                 Municipality                            Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
BARRON COUNTY - 03     TOWN OF CLINTON - 03014                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF CRYSTAL LAKE - 03016            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF CUMBERLAND - 03018              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF DALLAS - 03020                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF DOVRE - 03022                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF DOYLE - 03024                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF LAKELAND - 03026                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF MAPLE GROVE - 03028             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF MAPLE PLAIN - 03030             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF OAK GROVE - 03032               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF PRAIRIE FARM - 03034            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF PRAIRIE LAKE - 03036            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF RICE LAKE - 03038               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF SIOUX CREEK - 03040             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF STANFOLD - 03042                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF STANLEY - 03044                 Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF SUMNER - 03046                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF TURTLE LAKE - 03048             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     TOWN OF VANCE CREEK - 03050             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     VILLAGE OF ALMENA - 03101               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     VILLAGE OF CAMERON - 03111              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     VILLAGE OF DALLAS - 03116               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     VILLAGE OF HAUGEN - 03136               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     VILLAGE OF PRAIRIE FARM - 03171         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BARRON COUNTY - 03     VILLAGE OF TURTLE LAKE - MAIN - 03186   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BAYFIELD COUNTY - 04   CITY OF BAYFIELD - 04206                ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   CITY OF WASHBURN - 04291                ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF BARKSDALE - 04002               ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF BARNES - 04004                  ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF BAYFIELD - 04006                ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF BAYVIEW - 04008                 ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF BELL - 04010                    None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF CABLE - 04012                   ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF CLOVER - 04014                  None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF DELTA - 04016                   None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF DRUMMOND - 04018                None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF EILEEN - 04020                  ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF GRAND VIEW - 04021              ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF HUGHES - 04022                  ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF IRON RIVER - 04024              ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF KELLY - 04026                   ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF KEYSTONE - 04028                None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF LINCOLN - 04030                 None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF MASON - 04032                   None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF NAMAKAGON - 04034               None                                                   ES&S AutoMARK



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 42 Document 1-12
County                 Municipality                            Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
BAYFIELD COUNTY - 04   TOWN OF ORIENTA - 04036                 None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF OULU - 04038                    ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF PILSEN - 04040                  None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF PORT WING - 04042               None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF RUSSELL - 04046                 ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF TRIPP - 04048                   None                                                   ES&S AutoMARK
BAYFIELD COUNTY - 04   TOWN OF WASHBURN - 04050                ES&S M100                                              ES&S AutoMARK
BAYFIELD COUNTY - 04   VILLAGE OF MASON - 04151                None                                                   ES&S AutoMARK
BROWN COUNTY - 05      CITY OF DE PERE - 05216                 ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      CITY OF GREEN BAY - 05231               ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF EATON - 05010                   ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF GLENMORE - 05012                ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF GREEN BAY - 05014               ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF HOLLAND - 05018                 ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF HUMBOLDT - 05022                ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF LAWRENCE - 05024                ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF LEDGEVIEW - 05025               ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF MORRISON - 05026                ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF NEW DENMARK - 05028             ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF PITTSFIELD - 05030              ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF ROCKLAND - 05034                ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF SCOTT - 05036                   ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      TOWN OF WRIGHTSTOWN - 05040             ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF ALLOUEZ - 05102              ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF ASHWAUBENON - 05104          ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF BELLEVUE - 05106             ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF DENMARK - 05116              ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF HOBART - 05126               ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF HOWARD - MAIN - 05136        ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF PULASKI - MAIN - 05171       ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF SUAMICO - 05178              ES&S DS200                                             ES&S ExpressVote
BROWN COUNTY - 05      VILLAGE OF WRIGHTSTOWN - MAIN - 05191   ES&S DS200                                             ES&S ExpressVote
BUFFALO COUNTY - 06    CITY OF ALMA - 06201                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    CITY OF BUFFALO CITY - 06206            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    CITY OF FOUNTAIN CITY - 06226           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    CITY OF MONDOVI - 06251                 Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF ALMA - 06002                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF BELVIDERE - 06004               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF BUFFALO - 06006                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF CANTON - 06008                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF CROSS - 06010                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF DOVER - 06012                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF GILMANTON - 06014               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF GLENCOE - 06016                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06    TOWN OF LINCOLN - 06018                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 42 Document 1-12
County                Municipality                     Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
BUFFALO COUNTY - 06   TOWN OF MAXVILLE - 06020         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   TOWN OF MILTON - 06022           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   TOWN OF MODENA - 06024           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   TOWN OF MONDOVI - 06026          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   TOWN OF MONTANA - 06028          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   TOWN OF NAPLES - 06030           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   TOWN OF NELSON - 06032           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   TOWN OF WAUMANDEE - 06034        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   VILLAGE OF COCHRANE - 06111      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BUFFALO COUNTY - 06   VILLAGE OF NELSON - 06154        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF ANDERSON - 07002         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF BLAINE - 07004           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF DANIELS - 07006          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF DEWEY - 07008            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF GRANTSBURG - 07010       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF JACKSON - 07012          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF LA FOLLETTE - 07014      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF LINCOLN - 07016          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF MEENON - 07018           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF OAKLAND - 07020          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF ROOSEVELT - 07022        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF RUSK - 07024             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF SAND LAKE - 07026        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF SCOTT - 07028            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF SIREN - 07030            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF SWISS - 07032            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF TRADE LAKE - 07034       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF UNION - 07036            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF WEBB LAKE - 07038        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF WEST MARSHLAND - 07040   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   TOWN OF WOOD RIVER - 07042       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   VILLAGE OF GRANTSBURG - 07131    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   VILLAGE OF SIREN - 07181         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
BURNETT COUNTY - 07   VILLAGE OF WEBSTER - 07191       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CALUMET COUNTY - 08   CITY OF BRILLION - 08206         ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   CITY OF CHILTON - 08211          ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   CITY OF NEW HOLSTEIN - 08261     ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   TOWN OF BRILLION - 08002         ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   TOWN OF BROTHERTOWN - 08004      ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   TOWN OF CHARLESTOWN - 08006      ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   TOWN OF CHILTON - 08008          ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   TOWN OF HARRISON - 08010         ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   TOWN OF NEW HOLSTEIN - 08012     ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   TOWN OF RANTOUL - 08014          ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08   TOWN OF STOCKBRIDGE - 08016      ES&S DS200                                             ES&S ExpressVote



                                     Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 42 Document 1-12
County                 Municipality                           Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
CALUMET COUNTY - 08    TOWN OF WOODVILLE - 08018              ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08    VILLAGE OF HARRISON - MAIN - 08131     ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08    VILLAGE OF HILBERT - 08136             ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08    VILLAGE OF POTTER - 08160              ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08    VILLAGE OF SHERWOOD - 08179            ES&S DS200                                             ES&S ExpressVote
CALUMET COUNTY - 08    VILLAGE OF STOCKBRIDGE - 08181         ES&S DS200                                             ES&S ExpressVote
CHIPPEWA COUNTY - 09   CITY OF BLOOMER - 09206                ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   CITY OF CHIPPEWA FALLS - 09211         ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   CITY OF CORNELL - 09213                ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   CITY OF STANLEY - MAIN - 09281         ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF ANSON - 09002                  ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF ARTHUR - 09004                 ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF AUBURN - 09006                 ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF BIRCH CREEK - 09008            ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF BLOOMER - 09010                ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF CLEVELAND - 09012              ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF COLBURN - 09014                ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF COOKS VALLEY - 09016           ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF DELMAR - 09018                 ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF EAGLE POINT - 09020            ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF EDSON - 09022                  ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF ESTELLA - 09024                ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF GOETZ - 09026                  ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF HALLIE - 09028                 ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF HOWARD - 09032                 ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF LAFAYETTE - 09034              ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF LAKE HOLCOMBE - 09035          ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF RUBY - 09036                   ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF SAMPSON - 09038                ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF SIGEL - 09040                  ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF TILDEN - 09042                 ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF WHEATON - 09044                ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   TOWN OF WOODMOHR - 09046               ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   VILLAGE OF BOYD - 09106                ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   VILLAGE OF CADOTT - 09111              ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   VILLAGE OF LAKE HALLIE - 09128         ClearCount 2.0.1                                       ClearAccess 2.0.1
CHIPPEWA COUNTY - 09   VILLAGE OF NEW AUBURN - MAIN - 09161   ClearCount 2.0.1                                       ClearAccess 2.0.1
CLARK COUNTY - 10      CITY OF ABBOTSFORD - MAIN - 10201      ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      CITY OF COLBY - MAIN - 10211           ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      CITY OF GREENWOOD - 10231              ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      CITY OF LOYAL - 10246                  ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      CITY OF NEILLSVILLE - 10261            ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      CITY OF OWEN - 10265                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      CITY OF THORP - 10286                  ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF BEAVER - 10002                 ES&S DS200                                             ES&S ExpressVote



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 5 of 42 Document 1-12
County                 Municipality                             Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
CLARK COUNTY - 10      TOWN OF BUTLER - 10004                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF COLBY - 10006                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF DEWHURST - 10008                 ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF EATON - 10010                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF FOSTER - 10012                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF FREMONT - 10014                  ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF GRANT - 10016                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF GREEN GROVE - 10018              ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF HENDREN - 10020                  ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF HEWETT - 10022                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF HIXON - 10024                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF HOARD - 10026                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF LEVIS - 10028                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF LONGWOOD - 10030                 ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF LOYAL - 10032                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF LYNN - 10034                     ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF MAYVILLE - 10036                 ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF MEAD - 10038                     ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF MENTOR - 10040                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF PINE VALLEY - 10042              ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF RESEBURG - 10044                 ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF SEIF - 10046                     ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF SHERMAN - 10048                  ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF SHERWOOD - 10050                 ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF THORP - 10052                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF UNITY - 10054                    ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF WARNER - 10056                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF WASHBURN - 10058                 ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF WESTON - 10060                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF WITHEE - 10062                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF WORDEN - 10064                   ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      TOWN OF YORK - 10066                     ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      VILLAGE OF CURTISS - 10111               ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      VILLAGE OF DORCHESTER - MAIN - 10116     ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      VILLAGE OF GRANTON - 10131               ES&S DS200                                             ES&S ExpressVote
CLARK COUNTY - 10      VILLAGE OF WITHEE - 10191                ES&S DS200                                             ES&S ExpressVote
COLUMBIA COUNTY - 11   CITY OF COLUMBUS - MAIN - 11211          ES&S DS200                                             ES&S ExpressVote
COLUMBIA COUNTY - 11   CITY OF LODI - 11246                     ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   CITY OF PORTAGE - 11271                  ES&S DS200                                             ES&S ExpressVote
COLUMBIA COUNTY - 11   CITY OF WISCONSIN DELLS - MAIN - 11291   ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF ARLINGTON - 11002                ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF CALEDONIA - 11004                ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF COLUMBUS - 11006                 ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF COURTLAND - 11008                ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF DEKORRA - 11010                  ES&S DS200                                             ES&S AutoMARK



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 6 of 42 Document 1-12
County                 Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
COLUMBIA COUNTY - 11   TOWN OF FORT WINNEBAGO - 11012      ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF FOUNTAIN PRAIRIE - 11014    ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF HAMPDEN - 11016             ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF LEEDS - 11018               ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF LEWISTON - 11020            ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF LODI - 11022                ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF LOWVILLE - 11024            ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF MARCELLON - 11026           ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF NEWPORT - 11028             ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF OTSEGO - 11030              ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF PACIFIC - 11032             ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF RANDOLPH - 11034            ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF SCOTT - 11036               ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF SPRINGVALE - 11038          ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF WEST POINT - 11040          ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   TOWN OF WYOCENA - 11042             ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   VILLAGE OF ARLINGTON - 11101        ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   VILLAGE OF CAMBRIA - 11111          ES&S DS200                                             ES&S ExpressVote
COLUMBIA COUNTY - 11   VILLAGE OF DOYLESTOWN - 11116       ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   VILLAGE OF FALL RIVER - 11126       ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   VILLAGE OF FRIESLAND - 11127        ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   VILLAGE OF PARDEEVILLE - 11171      ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   VILLAGE OF POYNETTE - 11172         ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   VILLAGE OF RIO - 11177              ES&S DS200                                             ES&S AutoMARK
COLUMBIA COUNTY - 11   VILLAGE OF WYOCENA - 11191          ES&S DS200                                             ES&S AutoMARK
CRAWFORD COUNTY - 12   CITY OF PRAIRIE DU CHIEN - 12271    Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
CRAWFORD COUNTY - 12   TOWN OF BRIDGEPORT - 12002          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
CRAWFORD COUNTY - 12   TOWN OF CLAYTON - 12004             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF EASTMAN - 12006             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF FREEMAN - 12008             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF HANEY - 12010               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF MARIETTA - 12012            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF PRAIRIE DU CHIEN - 12014    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF SCOTT - 12016               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF SENECA - 12018              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF UTICA - 12020               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   TOWN OF WAUZEKA - 12022             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF BELL CENTER - 12106      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF DE SOTO -                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF EASTMAN - 12121          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF FERRYVILLE - 12126       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF GAYS MILLS - 12131       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF LYNXVILLE - 12146        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF MT. STERLING - 12151     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF SOLDIERS GROVE - 12181   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 7 of 42 Document 1-12
County                 Municipality                           Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
CRAWFORD COUNTY - 12   VILLAGE OF STEUBEN - 12182             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
CRAWFORD COUNTY - 12   VILLAGE OF WAUZEKA - 12191             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DANE COUNTY - 13       CITY OF FITCHBURG - 13225              ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       CITY OF MADISON - 13251                ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       CITY OF MIDDLETON - 13255              ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       CITY OF MONONA - 13258                 ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       CITY OF STOUGHTON - 13281              ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       CITY OF SUN PRAIRIE - 13282            ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       CITY OF VERONA - 13286                 ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF ALBION - 13002                 ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF BERRY - 13004                  ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF BLACK EARTH - 13006            ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF BLOOMING GROVE - 13008         ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF BLUE MOUNDS - 13010            ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF BRISTOL - 13012                ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF BURKE - 13014                  ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF CHRISTIANA - 13016             ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF COTTAGE GROVE - 13018          ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF CROSS PLAINS - 13020           ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF DANE - 13022                   ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF DEERFIELD - 13024              ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF DUNKIRK - 13026                ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF DUNN - 13028                   ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF MADISON - 13032                ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF MAZOMANIE - 13034              ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF MEDINA - 13036                 ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF MIDDLETON - 13038              ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF MONTROSE - 13040               ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF OREGON - 13042                 ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF PERRY - 13044                  ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF PLEASANT SPRINGS - 13046       ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF PRIMROSE - 13048               ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF ROXBURY - 13050                ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF RUTLAND - 13052                ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF SPRINGDALE - 13054             ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF SPRINGFIELD - 13056            ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF SUN PRAIRIE - 13058            ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF VERMONT - 13060                ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF VERONA - 13062                 ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF VIENNA - 13064                 ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF WESTPORT - 13066               ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF WINDSOR - 13068                ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       TOWN OF YORK - 13070                   ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       VILLAGE OF BELLEVILLE - MAIN - 13106   ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13       VILLAGE OF BLACK EARTH - 13107         ES&S DS200                                             ES&S ExpressVote



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 8 of 42 Document 1-12
County              Municipality                          Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
DANE COUNTY - 13    VILLAGE OF BLUE MOUNDS - 13108        ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF BROOKLYN - MAIN - 13109    ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF CAMBRIDGE - MAIN - 13111   ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF COTTAGE GROVE - 13112      ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF CROSS PLAINS - 13113       ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF DANE - 13116               ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF DEERFIELD - 13117          ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF DEFOREST - 13118           ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF MAPLE BLUFF - 13151        ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF MARSHALL - 13152           ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF MAZOMANIE - 13153          ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF MCFARLAND - 13154          ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF MOUNT HOREB - 13157        ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF OREGON - 13165             ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF ROCKDALE - 13176           ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF SHOREWOOD HILLS - 13181    ES&S DS200                                             ES&S ExpressVote
DANE COUNTY - 13    VILLAGE OF WAUNAKEE - 13191           ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   CITY OF BEAVER DAM - 14206            ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   CITY OF FOX LAKE - 14226              ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   CITY OF HORICON - 14236               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   CITY OF JUNEAU - 14241                ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   CITY OF MAYVILLE - 14251              ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   CITY OF WAUPUN - MAIN - 14292         ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF ASHIPPUN - 14002              ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF BEAVER DAM - 14004            ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF BURNETT - 14006               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF CALAMUS - 14008               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF CHESTER - 14010               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF CLYMAN - 14012                ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF ELBA - 14014                  ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF EMMET - 14016                 ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF FOX LAKE - 14018              ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF HERMAN - 14020                ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF HUBBARD - 14022               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF HUSTISFORD - 14024            ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF LEBANON - 14026               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF LEROY - 14028                 ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF LOMIRA - 14030                ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF LOWELL - 14032                ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF OAK GROVE - 14034             ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF PORTLAND - 14036              ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF RUBICON - 14038               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF SHIELDS - 14040               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF THERESA - 14042               ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14   TOWN OF TRENTON - 14044               ES&S DS200                                             ES&S ExpressVote



                                   Case 2:20-cv-01771-PP Filed 12/01/20 Page 9 of 42 Document 1-12
County                             Municipality                         Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
DODGE COUNTY - 14                  TOWN OF WESTFORD - 14046             ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  TOWN OF WILLIAMSTOWN - 14048         ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF BROWNSVILLE - 14106       ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF CLYMAN - 14111            ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF HUSTISFORD - 14136        ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF IRON RIDGE - 14141        ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF KEKOSKEE - 14143          ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF LOMIRA - 14146            ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF LOWELL - 14147            ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF NEOSHO - 14161            ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF RANDOLPH - MAIN - 14176   ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF REESEVILLE - 14177        ES&S DS200                                             ES&S ExpressVote
DODGE COUNTY - 14                  VILLAGE OF THERESA - 14186           ES&S DS200                                             ES&S ExpressVote
DOOR COUNTY - 15                   CITY OF STURGEON BAY - 15281         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF BAILEYS HARBOR - 15002       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF BRUSSELS - 15004             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF CLAY BANKS - 15006           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF EGG HARBOR - 15008           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF FORESTVILLE - 15010          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF GARDNER - 15012              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF GIBRALTAR - 15014            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF JACKSONPORT - 15016          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF LIBERTY GROVE - 15018        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF NASEWAUPEE - 15020           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF SEVASTOPOL - 15022           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF STURGEON BAY - 15024         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF UNION - 15026                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   TOWN OF WASHINGTON - 15028           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   VILLAGE OF EGG HARBOR - 15118        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   VILLAGE OF EPHRAIM - 15121           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   VILLAGE OF FORESTVILLE - 15127       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOOR COUNTY - 15                   VILLAGE OF SISTER BAY - 15181        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
DOUGLAS COUNTY - 16 as of 8/2018   CITY OF SUPERIOR - 16281             ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF AMNICON - 16002              ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF BENNETT - 16004              ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF BRULE - 16006                ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF CLOVERLAND - 16008           ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF DAIRYLAND - 16010            ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF GORDON - 16012               ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF HAWTHORNE - 16014            ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF HIGHLAND - 16016             ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF LAKESIDE - 16018             ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF MAPLE - 16020                ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF OAKLAND - 16022              ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16                TOWN OF PARKLAND - 16024             ES&S DS200                                             ES&S ExpressVote



                                                  Case 2:20-cv-01771-PP Filed 12/01/20 Page 10 of 42 Document 1-12
County                   Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
DOUGLAS COUNTY - 16      TOWN OF SOLON SPRINGS - 16026       ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16      TOWN OF SUMMIT - 16028              ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16      TOWN OF SUPERIOR - 16030            ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16      TOWN OF WASCOTT - 16032             ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16      VILLAGE OF LAKE NEBAGAMON - 16146   ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16      VILLAGE OF OLIVER - 16165           ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16      VILLAGE OF POPLAR - 16171           ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16      VILLAGE OF SOLON SPRINGS - 16181    ES&S DS200                                             ES&S ExpressVote
DOUGLAS COUNTY - 16      VILLAGE OF SUPERIOR - 16182         ES&S DS200                                             ES&S ExpressVote
DUNN COUNTY - 17         CITY OF MENOMONIE - 17251           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF COLFAX - 17002              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF DUNN - 17004                Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF EAU GALLE - 17006           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF ELK MOUND - 17008           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF GRANT - 17010               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF HAY RIVER - 17012           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF LUCAS - 17014               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF MENOMONIE - 17016           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF NEW HAVEN - 17018           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF OTTER CREEK - 17020         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF PERU - 17022                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF RED CEDAR - 17024           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF ROCK CREEK - 17026          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF SAND CREEK - 17028          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF SHERIDAN - 17030            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF SHERMAN - 17032             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF SPRING BROOK - 17034        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF STANTON - 17036             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF TAINTER - 17038             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF TIFFANY - 17040             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF WESTON - 17042              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         TOWN OF WILSON - 17044              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         VILLAGE OF BOYCEVILLE - 17106       Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         VILLAGE OF COLFAX - 17111           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         VILLAGE OF DOWNING - 17116          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         VILLAGE OF ELK MOUND - 17121        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         VILLAGE OF KNAPP - 17141            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         VILLAGE OF RIDGELAND - 17176        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
DUNN COUNTY - 17         VILLAGE OF WHEELER - 17191          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
EAU CLAIRE COUNTY - 18   CITY OF ALTOONA - 18201             ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18   CITY OF AUGUSTA - 18202             ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18   CITY OF EAU CLAIRE - MAIN - 18221   ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18   TOWN OF BRIDGE CREEK - 18002        ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18   TOWN OF BRUNSWICK - 18004           ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18   TOWN OF CLEAR CREEK - 18006         ES&S DS200                                             ES&S ExpressVote



                                        Case 2:20-cv-01771-PP Filed 12/01/20 Page 11 of 42 Document 1-12
County                    Municipality                      Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
EAU CLAIRE COUNTY - 18    TOWN OF DRAMMEN - 18008           ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF FAIRCHILD - 18010         ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF LINCOLN - 18012           ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF LUDINGTON - 18014         ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF OTTER CREEK - 18016       ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF PLEASANT VALLEY - 18018   ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF SEYMOUR - 18020           ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF UNION - 18022             ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF WASHINGTON - 18024        ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    TOWN OF WILSON - 18026            ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    VILLAGE OF FAIRCHILD - 18126      ES&S DS200                                             ES&S ExpressVote
EAU CLAIRE COUNTY - 18    VILLAGE OF FALL CREEK - 18127     ES&S DS200                                             ES&S ExpressVote
FLORENCE COUNTY - 19      TOWN OF AURORA - 19002            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FLORENCE COUNTY - 19      TOWN OF COMMONWEALTH - 19004      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FLORENCE COUNTY - 19      TOWN OF FENCE - 19006             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FLORENCE COUNTY - 19      TOWN OF FERN - 19008              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FLORENCE COUNTY - 19      TOWN OF FLORENCE - 19010          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FLORENCE COUNTY - 19      TOWN OF HOMESTEAD - 19012         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FLORENCE COUNTY - 19      TOWN OF LONG LAKE - 19014         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FLORENCE COUNTY - 19      TOWN OF TIPLER - 19016            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOND DU LAC COUNTY - 20   CITY OF FOND DU LAC - 20226       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   CITY OF RIPON - 20276             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   CITY OF WAUPUN - 14292            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF ALTO - 20002              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF ASHFORD - 20004           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF AUBURN - 20006            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF BYRON - 20008             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF CALUMET - 20010           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF EDEN - 20012              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF ELDORADO - 20014          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF EMPIRE - 20016            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF FOND DU LAC - 20018       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF FOREST - 20020            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF FRIENDSHIP - 20022        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF LAMARTINE - 20024         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF MARSHFIELD - 20026        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF METOMEN - 20028           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF OAKFIELD - 20030          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF OSCEOLA - 20032           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF RIPON - 20034             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF ROSENDALE - 20036         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF SPRINGVALE - 20038        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF TAYCHEEDAH - 20040        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   TOWN OF WAUPUN - 20042            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   VILLAGE OF BRANDON - 20106        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)



                                         Case 2:20-cv-01771-PP Filed 12/01/20 Page 12 of 42 Document 1-12
County                    Municipality                           Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
FOND DU LAC COUNTY - 20   VILLAGE OF CAMPBELLSPORT - 20111       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   VILLAGE OF EDEN - 20121                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   VILLAGE OF FAIRWATER - 20126           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   VILLAGE OF MOUNT CALVARY - 20151       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   VILLAGE OF NORTH FOND DU LAC - 20161   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   VILLAGE OF OAKFIELD - 20165            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   VILLAGE OF ROSENDALE - 20176           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOND DU LAC COUNTY - 20   VILLAGE OF ST. CLOUD - 20181           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
FOREST COUNTY - 21        CITY OF CRANDON - 21211                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF ALVIN - 21002                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF ARGONNE - 21004                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF ARMSTRONG CREEK - 21006        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF BLACKWELL - 21008              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF CASWELL - 21010                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF CRANDON - 21012                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF FREEDOM - 21014                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF HILES - 21016                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF LAONA - 21018                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF LINCOLN - 21020                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF NASHVILLE - 21022              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF POPPLE RIVER - 21024           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF ROSS - 21026                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
FOREST COUNTY - 21        TOWN OF WABENO - 21028                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         CITY OF BOSCOBEL - 22206               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22         CITY OF CUBA CITY - MAIN - 22211       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22         CITY OF FENNIMORE - 22226              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22         CITY OF LANCASTER - 22246              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22         CITY OF PLATTEVILLE - 22271            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22         TOWN OF BEETOWN - 22002                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF BLOOMINGTON - 22004            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF BOSCOBEL - 22006               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF CASSVILLE - 22008              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF CASTLE ROCK - 22010            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF CLIFTON - 22012                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF ELLENBORO - 22014              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22         TOWN OF FENNIMORE - 22016              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF GLEN HAVEN - 22018             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF HARRISON - 22020               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF HAZEL GREEN - 22022            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22         TOWN OF HICKORY GROVE - 22024          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF JAMESTOWN - 22026              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22         TOWN OF LIBERTY - 22028                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF LIMA - 22030                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF LITTLE GRANT - 22032           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22         TOWN OF MARION - 22034                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                         Case 2:20-cv-01771-PP Filed 12/01/20 Page 13 of 42 Document 1-12
County              Municipality                            Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
GRANT COUNTY - 22   TOWN OF MILLVILLE - 22036               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF MOUNT HOPE - 22038              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF MOUNT IDA - 22040               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF MUSCODA - 22042                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF NORTH LANCASTER - 22044         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF PARIS - 22046                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF PATCH GROVE - 22048             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF PLATTEVILLE - 22050             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   TOWN OF POTOSI - 22052                  Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   TOWN OF SMELSER - 22054                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   TOWN OF SOUTH LANCASTER - 22056         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   TOWN OF WATERLOO - 22058                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF WATTERSTOWN - 22060             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF WINGVILLE - 22062               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF WOODMAN - 22064                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   TOWN OF WYALUSING - 22066               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   VILLAGE OF BAGLEY - 22106               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   VILLAGE OF BLOOMINGTON - 22107          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   VILLAGE OF BLUE RIVER - 22108           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   VILLAGE OF CASSVILLE - 22111            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   VILLAGE OF DICKEYVILLE - 22116          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   VILLAGE OF HAZEL GREEN - MAIN - 22136   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   VILLAGE OF LIVINGSTON - MAIN - 22147    Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   VILLAGE OF MONTFORT - MAIN - 22151      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   VILLAGE OF MOUNT HOPE - 22152           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   VILLAGE OF MUSCODA - MAIN - 22153       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GRANT COUNTY - 22   VILLAGE OF PATCH GROVE - 22171          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   VILLAGE OF POTOSI - 22172               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   VILLAGE OF TENNYSON - 22186             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GRANT COUNTY - 22   VILLAGE OF WOODMAN - 22191              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN COUNTY - 23   CITY OF BRODHEAD - MAIN - 23206         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   CITY OF MONROE - 23251                  Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF ADAMS - 23002                   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF ALBANY - 23004                  Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF BROOKLYN - 23006                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF CADIZ - 23008                   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF CLARNO - 23010                  Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF DECATUR - 23012                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF EXETER - 23014                  Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF JEFFERSON - 23016               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF JORDAN - 23018                  Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF MONROE - 23020                  Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF MOUNT PLEASANT - 23022          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF NEW GLARUS - 23024              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23   TOWN OF SPRING GROVE - 23026            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)



                                   Case 2:20-cv-01771-PP Filed 12/01/20 Page 14 of 42 Document 1-12
County                   Municipality                     Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
GREEN COUNTY - 23        TOWN OF SYLVESTER - 23028        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23        TOWN OF WASHINGTON - 23030       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23        TOWN OF YORK - 23032             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23        VILLAGE OF ALBANY - 23101        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23        VILLAGE OF BROWNTOWN - 23110     Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23        VILLAGE OF MONTICELLO - 23151    Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN COUNTY - 23        VILLAGE OF NEW GLARUS - 23161    Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
GREEN LAKE COUNTY - 24   CITY OF BERLIN - MAIN - 24206    Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   CITY OF GREEN LAKE - 24231       Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   CITY OF MARKESAN - 24251         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   CITY OF PRINCETON - 24271        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF BERLIN - 24002           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF BROOKLYN - 24004         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF GREEN LAKE - 24006       Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF KINGSTON - 24008         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF MACKFORD - 24010         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF MANCHESTER - 24012       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF MARQUETTE - 24014        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF PRINCETON - 24016        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF SENECA - 24020           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   TOWN OF ST. MARIE - 24018        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   VILLAGE OF KINGSTON - 24141      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
GREEN LAKE COUNTY - 24   VILLAGE OF MARQUETTE - 24154     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         CITY OF DODGEVILLE - 25216       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         CITY OF MINERAL POINT - 25251    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF ARENA - 25002            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF BRIGHAM - 25004          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF CLYDE - 25006            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF DODGEVILLE - 25008       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF EDEN - 25010             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF HIGHLAND - 25012         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF LINDEN - 25014           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF MIFFLIN - 25016          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF MINERAL POINT - 25018    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF MOSCOW - 25020           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF PULASKI - 25022          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF RIDGEWAY - 25024         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF WALDWICK - 25026         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         TOWN OF WYOMING - 25028          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         VILLAGE OF ARENA - 25101         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         VILLAGE OF AVOCA - 25102         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         VILLAGE OF BARNEVELD - 25106     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         VILLAGE OF COBB - 25111          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         VILLAGE OF HIGHLAND - 25136      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25         VILLAGE OF HOLLANDALE - 25137    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                        Case 2:20-cv-01771-PP Filed 12/01/20 Page 15 of 42 Document 1-12
County                  Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
IOWA COUNTY - 25        VILLAGE OF LINDEN - 25146           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25        VILLAGE OF REWEY - 25176            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IOWA COUNTY - 25        VILLAGE OF RIDGEWAY - 25177         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        CITY OF HURLEY - 26236              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        CITY OF MONTREAL - 26251            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF ANDERSON - 26002            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF CAREY - 26004               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF GURNEY - 26006              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF KIMBALL - 26008             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF KNIGHT - 26010              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF MERCER - 26012              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF OMA - 26014                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF PENCE - 26016               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF SAXON - 26018               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
IRON COUNTY - 26        TOWN OF SHERMAN - 26020             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     CITY OF BLACK RIVER FALLS - 27206   Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF ADAMS - 27002               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF ALBION - 27004              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF ALMA - 27006                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF BEAR BLUFF - 27008          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF BROCKWAY - 27010            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF CITY POINT - 27012          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF CLEVELAND - 27014           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF CURRAN - 27016              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF FRANKLIN - 27018            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF GARDEN VALLEY - 27020       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF GARFIELD - 27022            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF HIXTON - 27024              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF IRVING - 27026              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF KNAPP - 27028               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF KOMENSKY - 27030            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF MANCHESTER - 27032          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF MELROSE - 27034             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF MILLSTON - 27036            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF NORTH BEND - 27038          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF NORTHFIELD - 27040          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     TOWN OF SPRINGFIELD - 27042         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     VILLAGE OF ALMA CENTER - 27101      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     VILLAGE OF HIXTON - 27136           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     VILLAGE OF MELROSE - 27151          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     VILLAGE OF MERRILLAN - 27152        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JACKSON COUNTY - 27     VILLAGE OF TAYLOR - 27186           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JEFFERSON COUNTY - 28   CITY OF FORT ATKINSON - 28226       ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   CITY OF JEFFERSON - 28241           ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   CITY OF LAKE MILLS - 28246          ES&S DS200                                             ES&S ExpressVote



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 16 of 42 Document 1-12
County                  Municipality                       Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
JEFFERSON COUNTY - 28   CITY OF WATERLOO - 28290           ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   CITY OF WATERTOWN - MAIN - 28291   ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF AZTALAN - 28002            ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF COLD SPRING - 28004        ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF CONCORD - 28006            ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF FARMINGTON - 28008         ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF HEBRON - 28010             ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF IXONIA - 28012             ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF JEFFERSON - 28014          ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF KOSHKONONG - 28016         ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF LAKE MILLS - 28018         ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF MILFORD - 28020            ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF OAKLAND - 28022            ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF PALMYRA - 28024            ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF SULLIVAN - 28026           ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF SUMNER - 28028             ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF WATERLOO - 28030           ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   TOWN OF WATERTOWN - 28032          ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   VILLAGE OF JOHNSON CREEK - 28141   ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   VILLAGE OF PALMYRA - 28171         ES&S DS200                                             ES&S ExpressVote
JEFFERSON COUNTY - 28   VILLAGE OF SULLIVAN - 28181        ES&S DS200                                             ES&S ExpressVote
JUNEAU COUNTY - 29      CITY OF ELROY - 29221              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      CITY OF MAUSTON - 29251            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      CITY OF NEW LISBON - 29261         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF ARMENIA - 29002            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF CLEARFIELD - 29004         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
JUNEAU COUNTY - 29      TOWN OF CUTLER - 29006             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF FINLEY - 29008             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF FOUNTAIN - 29010           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF GERMANTOWN - 29012         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF KILDARE - 29014            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF KINGSTON - 29016           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF LEMONWEIR - 29018          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF LINDINA - 29020            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF LISBON - 29022             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
JUNEAU COUNTY - 29      TOWN OF LYNDON - 29024             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
JUNEAU COUNTY - 29      TOWN OF MARION - 29026             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF NECEDAH - 29028            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
JUNEAU COUNTY - 29      TOWN OF ORANGE - 29030             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF PLYMOUTH - 29032           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF SEVEN MILE CREEK - 29034   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF SUMMIT - 29036             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      TOWN OF WONEWOC - 29038            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      VILLAGE OF CAMP DOUGLAS - 29111    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      VILLAGE OF HUSTLER - 29136         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 17 of 42 Document 1-12
County                  Municipality                          Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
JUNEAU COUNTY - 29      VILLAGE OF LYNDON STATION - 29146     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      VILLAGE OF NECEDAH - 29161            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
JUNEAU COUNTY - 29      VILLAGE OF UNION CENTER - 29186       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
JUNEAU COUNTY - 29      VILLAGE OF WONEWOC - 29191            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KENOSHA COUNTY - 30     CITY OF KENOSHA - 30241               ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     TOWN OF BRIGHTON - 30002              ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     TOWN OF PARIS - 30006                 ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     TOWN OF RANDALL - 30010               ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     TOWN OF SALEM - 30012                 ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     TOWN OF SOMERS - 30014                ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     TOWN OF WHEATLAND - 30016             ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     VILLAGE OF BRISTOL - 30104            ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     VILLAGE OF PADDOCK LAKE - 30171       ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     VILLAGE OF PLEASANT PRAIRIE - 30174   ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     VILLAGE OF SILVER LAKE - 30181        ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     VILLAGE OF SOMERS - 30182             ES&S DS200                                             ES&S ExpressVote
KENOSHA COUNTY - 30     VILLAGE OF TWIN LAKES - 30186         ES&S DS200                                             ES&S ExpressVote
KEWAUNEE COUNTY - 31    CITY OF ALGOMA - 31201                Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    CITY OF KEWAUNEE - 31241              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF AHNAPEE - 31002               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF CARLTON - 31004               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF CASCO - 31006                 Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF FRANKLIN - 31008              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF LINCOLN - 31010               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF LUXEMBURG - 31012             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF MONTPELIER - 31014            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF PIERCE - 31016                Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF RED RIVER - 31018             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    TOWN OF WEST KEWAUNEE - 31020         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    VILLAGE OF CASCO - 31111              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
KEWAUNEE COUNTY - 31    VILLAGE OF LUXEMBURG - 31146          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LA CROSSE COUNTY - 32   CITY OF LA CROSSE - 32246             ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   CITY OF ONALASKA - 32265              ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF BANGOR - 32002                ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF BARRE - 32004                 ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF BURNS - 32006                 ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF CAMPBELL - 32008              ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF FARMINGTON - 32010            ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF GREENFIELD - 32012            ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF HAMILTON - 32014              ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF HOLLAND - 32016               ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF MEDARY - 32018                ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF ONALASKA - 32020              ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF SHELBY - 32022                ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   TOWN OF WASHINGTON - 32024            ES&S DS200                                             ES&S AutoMARK



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 18 of 42 Document 1-12
County                  Municipality                               Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
LA CROSSE COUNTY - 32   VILLAGE OF BANGOR - 32106                  ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   VILLAGE OF HOLMEN - 32136                  ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   VILLAGE OF ROCKLAND - 32176                ES&S DS200                                             ES&S AutoMARK
LA CROSSE COUNTY - 32   VILLAGE OF WEST SALEM - 32191              ES&S DS200                                             ES&S AutoMARK
LAFAYETTE COUNTY - 33   CITY OF DARLINGTON - 33216                 ES&S DS200                                             ES&S AutoMARK
LAFAYETTE COUNTY - 33   CITY OF SHULLSBURG - 33281                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF ARGYLE - 33002                     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF BELMONT - 33004                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF BENTON - 33006                     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF BLANCHARD - 33008                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF DARLINGTON - 33010                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF ELK GROVE - 33012                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF FAYETTE - 33014                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF GRATIOT - 33016                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF KENDALL - 33018                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF LAMONT - 33020                     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF MONTICELLO - 33022                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF NEW DIGGINGS - 33024               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF SEYMOUR - 33026                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF SHULLSBURG - 33028                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF WAYNE - 33030                      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF WHITE OAK SPRINGS - 33032          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF WILLOW SPRINGS - 33034             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   TOWN OF WIOTA - 33036                      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   VILLAGE OF ARGYLE - 33101                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   VILLAGE OF BELMONT - 33106                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   VILLAGE OF BENTON - 33107                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   VILLAGE OF BLANCHARDVILLE - MAIN - 33108   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   VILLAGE OF GRATIOT - 33131                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LAFAYETTE COUNTY - 33   VILLAGE OF SOUTH WAYNE - 33181             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    CITY OF ANTIGO - 34201                     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF ACKLEY - 34002                     Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF AINSWORTH - 34004                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF ANTIGO - 34006                     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF ELCHO - 34008                      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF EVERGREEN - 34010                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF LANGLADE - 34012                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF NEVA - 34014                       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF NORWOOD - 34016                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF PARRISH - 34018                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF PECK - 34020                       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF POLAR - 34022                      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF PRICE - 34024                      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF ROLLING - 34026                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF SUMMIT - 34028                     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 19 of 42 Document 1-12
County                  Municipality                       Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
LANGLADE COUNTY - 34    TOWN OF UPHAM - 34030              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF VILAS - 34032              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    TOWN OF WOLF RIVER - 34034         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LANGLADE COUNTY - 34    VILLAGE OF WHITE LAKE - 34191      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LINCOLN COUNTY - 35     CITY OF MERRILL - 35251            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
LINCOLN COUNTY - 35     CITY OF TOMAHAWK - 35286           ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF BIRCH - 35002              ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF BRADLEY - 35004            ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF CORNING - 35006            ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF HARDING - 35008            ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF HARRISON - 35010           ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF KING - 35012               ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF MERRILL - 35014            ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF PINE RIVER - 35016         ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF ROCK FALLS - 35018         ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF RUSSELL - 35020            ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF SCHLEY - 35022             ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF SCOTT - 35024              ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF SKANAWAN - 35026           ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF SOMO - 35028               ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF TOMAHAWK - 35030           ES&S DS200                                             ES&S AutoMARK
LINCOLN COUNTY - 35     TOWN OF WILSON - 35032             ES&S DS200                                             ES&S AutoMARK
MANITOWOC COUNTY - 36   CITY OF KIEL - MAIN - 36241        ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   CITY OF MANITOWOC - 36251          ES&S DS200                                             ES&S ExpressVote
MANITOWOC COUNTY - 36   CITY OF TWO RIVERS - 36286         ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF CATO - 36002               ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF CENTERVILLE - 36004        ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF COOPERSTOWN - 36006        ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF EATON - 36008              ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF FRANKLIN - 36010           ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF GIBSON - 36012             ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF KOSSUTH - 36014            ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF LIBERTY - 36016            ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF MANITOWOC - 36018          ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF MANITOWOC RAPIDS - 36020   ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF MAPLE GROVE - 36022        ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF MEEME - 36024              ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF MISHICOT - 36026           ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF NEWTON - 36028             ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF ROCKLAND - 36030           ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF SCHLESWIG - 36032          ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF TWO CREEKS - 36034         ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   TOWN OF TWO RIVERS - 36036         ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   VILLAGE OF CLEVELAND - 36112       ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   VILLAGE OF FRANCIS CREEK - 36126   ES&S M100                                              ES&S AutoMARK



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 20 of 42 Document 1-12
County                  Municipality                       Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
MANITOWOC COUNTY - 36   VILLAGE OF KELLNERSVILLE - 36132   ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   VILLAGE OF MARIBEL - 36147         ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   VILLAGE OF MISHICOT - 36151        ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   VILLAGE OF REEDSVILLE - 36176      ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   VILLAGE OF ST. NAZIANZ - 36181     ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   VILLAGE OF VALDERS - 36186         ES&S M100                                              ES&S AutoMARK
MANITOWOC COUNTY - 36   VILLAGE OF WHITELAW - 36191        ES&S M100                                              ES&S AutoMARK
MARATHON COUNTY - 37    CITY OF MOSINEE - 37251            ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    CITY OF SCHOFIELD - 37281          ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    CITY OF WAUSAU - 37291             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF BERGEN - 37002             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF BERLIN - 37004             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF BERN - 37006               ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF BEVENT - 37008             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF BRIGHTON - 37010           ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF CASSEL - 37012             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF CLEVELAND - 37014          ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF DAY - 37016                ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF EASTON - 37018             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF EAU PLEINE - 37020         ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF ELDERON - 37022            ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF EMMET - 37024              ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF FRANKFORT - 37026          ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF FRANZEN - 37028            ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF GREEN VALLEY - 37030       ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF GUENTHER - 37032           ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF HALSEY - 37034             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF HAMBURG - 37036            ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF HARRISON - 37038           ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF HEWITT - 37040             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF HOLTON - 37042             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF HULL - 37044               ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF JOHNSON - 37046            ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF KNOWLTON - 37048           ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF MAINE - 37052              ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF MARATHON - 37054           ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF MCMILLAN - 37056           ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF MOSINEE - 37058            ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF NORRIE - 37060             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF PLOVER - 37062             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF REID - 37064               ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF RIB FALLS - 37066          ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF RIB MOUNTAIN - 37068       ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF RIETBROCK - 37070          ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF RINGLE - 37072             ES&S DS200                                             ES&S AutoMARK



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 21 of 42 Document 1-12
County                  Municipality                       Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
MARATHON COUNTY - 37    TOWN OF SPENCER - 37074            ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF STETTIN - 37076            ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF TEXAS - 37078              ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF WAUSAU - 37080             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF WESTON - 37082             ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    TOWN OF WIEN - 37084               ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF ATHENS - 37102          ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF BROKAW - 37106          ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF EDGAR - 37121           ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF ELDERON - 37122         ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF FENWOOD - 37126         ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF HATLEY - 37136          ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF KRONENWETTER - 37145    ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF MARATHON CITY - 37151   ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF ROTHSCHILD - 37176      ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF SPENCER - 37181         ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF STRATFORD - 37182       ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF UNITY - MAIN - 37186    ES&S DS200                                             ES&S AutoMARK
MARATHON COUNTY - 37    VILLAGE OF WESTON - 37192          ES&S DS200                                             ES&S AutoMARK
MARINETTE COUNTY - 38   CITY OF MARINETTE - 38251          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   CITY OF NIAGARA - 38261            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   CITY OF PESHTIGO - 38271           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF AMBERG - 38002             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF ATHELSTANE - 38004         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF BEAVER - 38006             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF BEECHER - 38008            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF DUNBAR - 38010             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF GOODMAN - 38012            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF GROVER - 38014             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF LAKE - 38016               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF MIDDLE INLET - 38018       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF NIAGARA - 38020            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF PEMBINE - 38022            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF PESHTIGO - 38024           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF PORTERFIELD - 38026        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF POUND - 38028              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF SILVER CLIFF - 38030       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF STEPHENSON - 38032         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF WAGNER - 38034             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   TOWN OF WAUSAUKEE - 38036          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   VILLAGE OF COLEMAN - 38111         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   VILLAGE OF CRIVITZ - 38121         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   VILLAGE OF POUND - 38171           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARINETTE COUNTY - 38   VILLAGE OF WAUSAUKEE - 38191       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   CITY OF MONTELLO - 39251           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 22 of 42 Document 1-12
County                  Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
MARQUETTE COUNTY - 39   TOWN OF BUFFALO - 39002             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF CRYSTAL LAKE - 39004        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF DOUGLAS - 39006             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF HARRIS - 39008              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF MECAN - 39010               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF MONTELLO - 39012            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF MOUNDVILLE - 39014          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF NESHKORO - 39016            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF NEWTON - 39018              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF OXFORD - 39020              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF PACKWAUKEE - 39022          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF SHIELDS - 39024             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF SPRINGFIELD - 39026         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   TOWN OF WESTFIELD - 39028           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   VILLAGE OF ENDEAVOR - 39121         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   VILLAGE OF NESHKORO - 39161         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   VILLAGE OF OXFORD - 39165           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MARQUETTE COUNTY - 39   VILLAGE OF WESTFIELD - 39191        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MENOMINEE COUNTY - 40   TOWN OF MENOMINEE - 40001           ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF CUDAHY - 41211              ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF FRANKLIN - 41226            ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF GLENDALE - 41231            ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF GREENFIELD - 41236          ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF MILWAUKEE - MAIN - 41251    ES&S DS200/ES&S DS850                                  ES&S AutoMARK/ES&S ExpressVote
MILWAUKEE COUNTY - 41   CITY OF OAK CREEK - 41265           ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF SOUTH MILWAUKEE - 41282     ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF ST. FRANCIS - 41281         ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF WAUWATOSA - 41291           ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   CITY OF WEST ALLIS - 41292          ES&S DS200                                             ES&S AutoMARK/ES&S ExpressVote
MILWAUKEE COUNTY - 41   VILLAGE OF BAYSIDE - MAIN - 41106   ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   VILLAGE OF BROWN DEER - 41107       ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   VILLAGE OF FOX POINT - 41126        ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   VILLAGE OF GREENDALE - 41131        ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   VILLAGE OF HALES CORNERS - 41136    ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   VILLAGE OF RIVER HILLS - 41176      ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   VILLAGE OF SHOREWOOD - 41181        ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   VILLAGE OF WEST MILWAUKEE - 41191   ES&S DS200                                             ES&S AutoMARK
MILWAUKEE COUNTY - 41   VILLAGE OF WHITEFISH BAY - 41192    ES&S DS200                                             ES&S AutoMARK
MONROE COUNTY - 42      CITY OF SPARTA - 42281              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42      CITY OF TOMAH - 42286               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42      TOWN OF ADRIAN - 42002              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42      TOWN OF ANGELO - 42004              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42      TOWN OF BYRON - 42006               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42      TOWN OF CLIFTON - 42008             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42      TOWN OF GLENDALE - 42010            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 23 of 42 Document 1-12
County               Municipality                     Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
MONROE COUNTY - 42   TOWN OF GRANT - 42012            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF GREENFIELD - 42014       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF JEFFERSON - 42016        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF LA GRANGE - 42020        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF LAFAYETTE - 42018        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF LEON - 42022             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF LINCOLN - 42024          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF LITTLE FALLS - 42026     Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF NEW LYME - 42028         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF OAKDALE - 42030          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF PORTLAND - 42032         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF RIDGEVILLE - 42034       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF SCOTT - 42036            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF SHELDON - 42038          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF SPARTA - 42040           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF TOMAH - 42042            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF WELLINGTON - 42044       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF WELLS - 42046            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   TOWN OF WILTON - 42048           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   VILLAGE OF CASHTON - 42111       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   VILLAGE OF KENDALL - 42141       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   VILLAGE OF MELVINA - 42151       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   VILLAGE OF NORWALK - 42161       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   VILLAGE OF OAKDALE - 42165       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   VILLAGE OF WARRENS - 42185       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   VILLAGE OF WILTON - 42191        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
MONROE COUNTY - 42   VILLAGE OF WYEVILLE - 42192      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
OCONTO COUNTY - 43   CITY OF GILLETT - 43231          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   CITY OF OCONTO - 43265           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   CITY OF OCONTO FALLS - 43266     Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF ABRAMS - 43002           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF BAGLEY - 43006           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF BRAZEAU - 43008          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF BREED - 43010            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF CHASE - 43012            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF DOTY - 43014             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF GILLETT - 43016          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF HOW - 43018              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
OCONTO COUNTY - 43   TOWN OF LAKEWOOD - 43019         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF LENA - 43020             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF LITTLE RIVER - 43022     Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF LITTLE SUAMICO - 43024   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF MAPLE VALLEY - 43026     Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF MORGAN - 43028           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43   TOWN OF MOUNTAIN - 43029         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)



                                    Case 2:20-cv-01771-PP Filed 12/01/20 Page 24 of 42 Document 1-12
County                  Municipality                      Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
OCONTO COUNTY - 43      TOWN OF OCONTO - 43030            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43      TOWN OF OCONTO FALLS - 43032      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43      TOWN OF PENSAUKEE - 43034         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43      TOWN OF RIVERVIEW - 43036         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43      TOWN OF SPRUCE - 43038            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43      TOWN OF STILES - 43040            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43      TOWN OF TOWNSEND - 43042          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43      TOWN OF UNDERHILL - 43044         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
OCONTO COUNTY - 43      VILLAGE OF LENA - 43146           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OCONTO COUNTY - 43      VILLAGE OF SURING - 43181         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
ONEIDA COUNTY - 44      CITY OF RHINELANDER - 44276       Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF CASSIAN - 44002           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF CRESCENT - 44004          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF ENTERPRISE - 44006        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
ONEIDA COUNTY - 44      TOWN OF HAZELHURST - 44008        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF LAKE TOMAHAWK - 44010     Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF LITTLE RICE - 44012       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF LYNNE - 44014             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF MINOCQUA - 44016          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF MONICO - 44018            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF NEWBOLD - 44020           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF NOKOMIS - 44022           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF PELICAN - 44024           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF PIEHL - 44026             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF PINE LAKE - 44028         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF SCHOEPKE - 44030          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF STELLA - 44032            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF SUGAR CAMP - 44034        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF THREE LAKES - 44036       Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF WOODBORO - 44038          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ONEIDA COUNTY - 44      TOWN OF WOODRUFF - 44040          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
OUTAGAMIE COUNTY - 45   CITY OF APPLETON - MAIN - 45201   ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   CITY OF KAUKAUNA - MAIN - 45241   ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   CITY OF SEYMOUR - 45281           ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF BLACK CREEK - 45002       ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF BOVINA - 45004            ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF BUCHANAN - 45006          ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF CENTER - 45008            ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF CICERO - 45010            ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF DALE - 45012              ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF DEER CREEK - 45014        ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF ELLINGTON - 45016         ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF FREEDOM - 45018           ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF GRAND CHUTE - 45020       ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF GREENVILLE - 45022        ES&S DS200                                             ES&S ExpressVote



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 25 of 42 Document 1-12
County                  Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
OUTAGAMIE COUNTY - 45   TOWN OF HORTONIA - 45024            ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF KAUKAUNA - 45026            ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF LIBERTY - 45028             ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF MAINE - 45030               ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF MAPLE CREEK - 45032         ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF ONEIDA - 45034              ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF OSBORN - 45036              ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF SEYMOUR - 45038             ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   TOWN OF VANDENBROEK - 45040         ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   VILLAGE OF BEAR CREEK - 45106       ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   VILLAGE OF BLACK CREEK - 45107      ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   VILLAGE OF COMBINED LOCKS - 45111   ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   VILLAGE OF HORTONVILLE - 45136      ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   VILLAGE OF KIMBERLY - 45141         ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   VILLAGE OF LITTLE CHUTE - 45146     ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   VILLAGE OF NICHOLS - 45155          ES&S DS200                                             ES&S ExpressVote
OUTAGAMIE COUNTY - 45   VILLAGE OF SHIOCTON - 45181         ES&S DS200                                             ES&S ExpressVote
OZAUKEE COUNTY - 46     CITY OF CEDARBURG - 46211           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     CITY OF MEQUON - 46255              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     CITY OF PORT WASHINGTON - 46271     Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     TOWN OF BELGIUM - 46002             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     TOWN OF CEDARBURG - 46004           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     TOWN OF FREDONIA - 46006            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     TOWN OF GRAFTON - 46008             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     TOWN OF PORT WASHINGTON - 46012     Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     TOWN OF SAUKVILLE - 46014           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     VILLAGE OF BAYSIDE - 41106          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     VILLAGE OF BELGIUM - 46106          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     VILLAGE OF FREDONIA - 46126         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     VILLAGE OF GRAFTON - 46131          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     VILLAGE OF NEWBURG - 67161          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     VILLAGE OF SAUKVILLE - 46181        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
OZAUKEE COUNTY - 46     VILLAGE OF THIENSVILLE - 46186      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PEPIN COUNTY - 47       CITY OF DURAND - 47216              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       TOWN OF ALBANY - 47002              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       TOWN OF DURAND - 47004              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       TOWN OF FRANKFORT - 47006           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       TOWN OF LIMA - 47008                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       TOWN OF PEPIN - 47010               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       TOWN OF STOCKHOLM - 47012           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       TOWN OF WATERVILLE - 47014          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       TOWN OF WAUBEEK - 47016             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       VILLAGE OF PEPIN - 47171            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PEPIN COUNTY - 47       VILLAGE OF STOCKHOLM - 47181        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48      CITY OF PRESCOTT - 48271            ES&S DS200                                             ES&S ExpressVote



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 26 of 42 Document 1-12
County               Municipality                              Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
PIERCE COUNTY - 48   CITY OF RIVER FALLS - MAIN - 48276        ES&S DS200                                             ES&S ExpressVote
PIERCE COUNTY - 48   TOWN OF CLIFTON - 48002                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF DIAMOND BLUFF - 48004             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF EL PASO - 48008                   ES&S DS200                                             ES&S ExpressVote
PIERCE COUNTY - 48   TOWN OF ELLSWORTH - 48006                 Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF GILMAN - 48010                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF HARTLAND - 48012                  ES&S DS200                                             ES&S ExpressVote
PIERCE COUNTY - 48   TOWN OF ISABELLE - 48014                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF MAIDEN ROCK - 48016               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF MARTELL - 48018                   Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF OAK GROVE - 48020                 Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF RIVER FALLS - 48022               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF ROCK ELM - 48024                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF SALEM - 48026                     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF SPRING LAKE - 48028               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   TOWN OF TRENTON - 48030                   ES&S DS200                                             ES&S ExpressVote
PIERCE COUNTY - 48   TOWN OF TRIMBELLE - 48032                 ES&S DS200                                             ES&S ExpressVote
PIERCE COUNTY - 48   TOWN OF UNION - 48034                     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   VILLAGE OF BAY CITY - 48106               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   VILLAGE OF ELLSWORTH - 48121              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   VILLAGE OF ELMWOOD - 48122                Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   VILLAGE OF MAIDEN ROCK - 48151            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   VILLAGE OF PLUM CITY - 48171              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PIERCE COUNTY - 48   VILLAGE OF SPRING VALLEY - MAIN - 48181   Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     CITY OF AMERY - 49201                     Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     CITY OF ST. CROIX FALLS - 49281           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF ALDEN - 49002                     Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF APPLE RIVER - 49004               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF BALSAM LAKE - 49006               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF BEAVER - 49008                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF BLACK BROOK - 49010               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF BONE LAKE - 49012                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF CLAM FALLS - 49014                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF CLAYTON - 49016                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF CLEAR LAKE - 49018                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF EUREKA - 49020                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF FARMINGTON - 49022                Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF GARFIELD - 49024                  Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF GEORGETOWN - 49026                Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF JOHNSTOWN - 49028                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF LAKETOWN - 49030                  Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF LINCOLN - 49032                   Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF LORAIN - 49034                    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF LUCK - 49036                      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49     TOWN OF MCKINLEY - 49038                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                    Case 2:20-cv-01771-PP Filed 12/01/20 Page 27 of 42 Document 1-12
County                Municipality                          Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
POLK COUNTY - 49      TOWN OF MILLTOWN - 49040              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      TOWN OF OSCEOLA - 49042               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      TOWN OF ST. CROIX FALLS - 49044       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      TOWN OF STERLING - 49046              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      TOWN OF WEST SWEDEN - 49048           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF BALSAM LAKE - 49106        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF CENTURIA - 49111           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF CLAYTON - 49112            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF CLEAR LAKE - 49113         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF DRESSER - 49116            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF FREDERIC - 49126           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF LUCK - 49146               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF MILLTOWN - 49151           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
POLK COUNTY - 49      VILLAGE OF OSCEOLA - 49165            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
PORTAGE COUNTY - 50   CITY OF STEVENS POINT - 50281         ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF ALBAN - 50002                 ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF ALMOND - 50004                ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF AMHERST - 50006               ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF BELMONT - 50008               None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF BUENA VISTA - 50010           ES&S M100                                              ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF CARSON - 50012                ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF DEWEY - 50014                 ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF EAU PLEINE - 50016            None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF GRANT - 50018                 ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF HULL - 50020                  ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF LANARK - 50022                ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF LINWOOD - 50024               None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF NEW HOPE - 50026              None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF PINE GROVE - 50028            None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF PLOVER - 50030                ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF SHARON - 50032                ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   TOWN OF STOCKTON - 50034              ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF ALMOND - 50101             None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF AMHERST - 50102            None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF AMHERST JUNCTION - 50103   None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF JUNCTION CITY - 50141      None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF NELSONVILLE - 50161        None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF PARK RIDGE - 50171         None                                                   ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF PLOVER - 50173             ES&S DS200                                             ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF ROSHOLT - 50176            ES&S M100                                              ES&S AutoMARK
PORTAGE COUNTY - 50   VILLAGE OF WHITING - 50191            ES&S M100                                              ES&S AutoMARK
PRICE COUNTY - 51     CITY OF PARK FALLS - 51271            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51     CITY OF PHILLIPS - 51272              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51     TOWN OF CATAWBA - 51002               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51     TOWN OF EISENSTEIN - 51004            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)



                                     Case 2:20-cv-01771-PP Filed 12/01/20 Page 28 of 42 Document 1-12
County                 Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
PRICE COUNTY - 51      TOWN OF ELK - 51006                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF EMERY - 51008               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF FIFIELD - 51010             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF FLAMBEAU - 51012            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF GEORGETOWN - 51014          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF HACKETT - 51016             None                                                   Sequoia Voting - AVC Edge
PRICE COUNTY - 51      TOWN OF HARMONY - 51018             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF HILL - 51020                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF KENNAN - 51022              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF KNOX - 51024                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF LAKE - 51026                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF OGEMA - 51028               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF PRENTICE - 51030            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF SPIRIT - 51032              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      TOWN OF WORCESTER - 51034           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      VILLAGE OF CATAWBA - 51111          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      VILLAGE OF KENNAN - 51141           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
PRICE COUNTY - 51      VILLAGE OF PRENTICE - 51171         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     CITY OF BURLINGTON - MAIN - 52206   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     CITY OF RACINE - 52276              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     TOWN OF BURLINGTON - 52002          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     TOWN OF DOVER - 52006               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     TOWN OF NORWAY - 52010              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     TOWN OF RAYMOND - 52012             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     TOWN OF WATERFORD - 52016           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     TOWN OF YORKVILLE - 52018           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF CALEDONIA - 52104        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF ELMWOOD PARK - 52121     Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF MOUNT PLEASANT - 52151   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF NORTH BAY - 52161        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF ROCHESTER - 52176        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF STURTEVANT - 52181       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF UNION GROVE - 52186      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF WATERFORD - 52191        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF WIND POINT - 52192       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RACINE COUNTY - 52     VILLAGE OF YORKVILLE - 52194        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RICHLAND COUNTY - 53   CITY OF RICHLAND CENTER - 53276     Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF AKAN - 53002                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF BLOOM - 53004               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF BUENA VISTA - 53006         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF DAYTON - 53008              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF EAGLE - 53010               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF FOREST - 53012              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF HENRIETTA - 53014           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF ITHACA - 53016              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 29 of 42 Document 1-12
County                 Municipality                          Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
RICHLAND COUNTY - 53   TOWN OF MARSHALL - 53018              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF ORION - 53020                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF RICHLAND - 53022              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF RICHWOOD - 53024              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF ROCKBRIDGE - 53026            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF SYLVAN - 53028                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF WESTFORD - 53030              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   TOWN OF WILLOW - 53032                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   VILLAGE OF BOAZ - 53106               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   VILLAGE OF CAZENOVIA - MAIN - 53111   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   VILLAGE OF LONE ROCK - 53146          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   VILLAGE OF VIOLA - MAIN - 53186       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RICHLAND COUNTY - 53   VILLAGE OF YUBA - 53196               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
ROCK COUNTY - 54       CITY OF BELOIT - 54206                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       CITY OF EDGERTON - MAIN - 54221       ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       CITY OF EVANSVILLE - 54222            ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       CITY OF JANESVILLE - 54241            ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       CITY OF MILTON - 54257                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF AVON - 54002                  ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF BELOIT - 54004                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF BRADFORD - 54006              ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF CENTER - 54008                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF CLINTON - 54010               ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF FULTON - 54012                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF HARMONY - 54014               ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF JANESVILLE - 54016            ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF JOHNSTOWN - 54018             ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF LA PRAIRIE - 54020            ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF LIMA - 54022                  ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF MAGNOLIA - 54024              ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF MILTON - 54026                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF NEWARK - 54028                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF PLYMOUTH - 54030              ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF PORTER - 54032                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF ROCK - 54034                  ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF SPRING VALLEY - 54036         ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF TURTLE - 54038                ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       TOWN OF UNION - 54040                 ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       VILLAGE OF CLINTON - 54111            ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       VILLAGE OF FOOTVILLE - 54126          ES&S DS200                                             ES&S ExpressVote
ROCK COUNTY - 54       VILLAGE OF ORFORDVILLE - 54165        ES&S DS200                                             ES&S ExpressVote
RUSK COUNTY - 55       CITY OF LADYSMITH - 55246             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
RUSK COUNTY - 55       TOWN OF ATLANTA - 55002               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55       TOWN OF BIG BEND - 55004              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55       TOWN OF BIG FALLS - 55006             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 30 of 42 Document 1-12
County             Municipality                      Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
RUSK COUNTY - 55   TOWN OF CEDAR RAPIDS - 55008      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF DEWEY - 55010             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF FLAMBEAU - 55012          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF GRANT - 55014             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF GROW - 55016              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF HAWKINS - 55018           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF HUBBARD - 55020           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF LAWRENCE - 55022          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF MARSHALL - 55024          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF MURRY - 55026             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF RICHLAND - 55028          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF RUSK - 55030              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF SOUTH FORK - 55032        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF STRICKLAND - 55034        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF STUBBS - 55036            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF THORNAPPLE - 55038        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF TRUE - 55040              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF WASHINGTON - 55042        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF WILKINSON - 55044         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF WILLARD - 55046           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   TOWN OF WILSON - 55048            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   VILLAGE OF BRUCE - 55106          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   VILLAGE OF CONRATH - 55111        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   VILLAGE OF GLEN FLORA - 55131     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   VILLAGE OF HAWKINS - 55136        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   VILLAGE OF INGRAM - 55141         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   VILLAGE OF SHELDON - 55181        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   VILLAGE OF TONY - 55186           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
RUSK COUNTY - 55   VILLAGE OF WEYERHAEUSER - 55191   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAUK COUNTY - 57   CITY OF BARABOO - 57206           ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   CITY OF REEDSBURG - 57276         ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF BARABOO - 57002           ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF BEAR CREEK - 57004        ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF DELLONA - 57006           ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF DELTON - 57008            ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF EXCELSIOR - 57010         ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF FAIRFIELD - 57012         ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF FRANKLIN - 57014          ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF FREEDOM - 57016           ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF GREENFIELD - 57018        ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF HONEY CREEK - 57020       ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF IRONTON - 57022           ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF LA VALLE - 57024          ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF MERRIMAC - 57026          ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57   TOWN OF PRAIRIE DU SAC - 57028    ES&S DS200                                             ES&S ExpressVote



                                  Case 2:20-cv-01771-PP Filed 12/01/20 Page 31 of 42 Document 1-12
County                Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
SAUK COUNTY - 57      TOWN OF REEDSBURG - 57030           ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      TOWN OF SPRING GREEN - 57032        ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      TOWN OF SUMPTER - 57034             ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      TOWN OF TROY - 57036                ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      TOWN OF WASHINGTON - 57038          ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      TOWN OF WESTFIELD - 57040           ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      TOWN OF WINFIELD - 57042            ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      TOWN OF WOODLAND - 57044            ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF IRONTON - 57141          ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF LAKE DELTON - 57146      ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF LAVALLE - 57147          ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF LIME RIDGE - 57148       ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF LOGANVILLE - 57149       ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF MERRIMAC - 57151         ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF NORTH FREEDOM - 57161    ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF PLAIN - 57171            ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF PRAIRIE DU SAC - 57172   ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF ROCK SPRINGS - 57176     ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF SAUK CITY - 57181        ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF SPRING GREEN - 57182     ES&S DS200                                             ES&S ExpressVote
SAUK COUNTY - 57      VILLAGE OF WEST BARABOO - 57191     ES&S DS200                                             ES&S ExpressVote
SAWYER COUNTY - 58    CITY OF HAYWARD - 58236             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF BASS LAKE - 58002           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
SAWYER COUNTY - 58    TOWN OF COUDERAY - 58004            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF DRAPER - 58006              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF EDGEWATER - 58008           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF HAYWARD - 58010             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF HUNTER - 58012              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF LENROOT - 58014             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
SAWYER COUNTY - 58    TOWN OF MEADOWBROOK - 58016         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF METEOR - 58018              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF OJIBWA - 58020              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF RADISSON - 58022            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF ROUND LAKE - 58024          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF SAND LAKE - 58026           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF SPIDER LAKE - 58028         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF WEIRGOR - 58030             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    TOWN OF WINTER - 58032              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    VILLAGE OF COUDERAY - 58111         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    VILLAGE OF EXELAND - 58121          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    VILLAGE OF RADISSON - 58176         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SAWYER COUNTY - 58    VILLAGE OF WINTER - 58190           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59   CITY OF SHAWANO - 59281             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59   TOWN OF ALMON - 59002               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59   TOWN OF ANGELICA - 59004            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                     Case 2:20-cv-01771-PP Filed 12/01/20 Page 32 of 42 Document 1-12
County                  Municipality                           Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
SHAWANO COUNTY - 59     TOWN OF ANIWA - 59006                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF BARTELME - 59008               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF BELLE PLAINE - 59010           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF BIRNAMWOOD - 59012             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF FAIRBANKS - 59014              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF GERMANIA - 59016               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF GRANT - 59018                  Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF GREEN VALLEY - 59020           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF HARTLAND - 59022               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF HERMAN - 59024                 Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF HUTCHINS - 59026               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF LESSOR - 59028                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF MAPLE GROVE - 59030            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF MORRIS - 59032                 None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF NAVARINO - 59034               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF PELLA - 59036                  None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF RED SPRINGS - 59038            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF RICHMOND - 59040               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF SENECA - 59042                 Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF WASHINGTON - 59044             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF WAUKECHON - 59046              Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF WESCOTT - 59048                Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     TOWN OF WITTENBERG - 59050             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF ANIWA - 59101               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF BIRNAMWOOD - MAIN - 59106   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF BONDUEL - 59107             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF BOWLER - 59108              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF CECIL - 59111               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF ELAND - 59121               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF GRESHAM - 59131             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF MATTOON - 59151             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF TIGERTON - 59186            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHAWANO COUNTY - 59     VILLAGE OF WITTENBERG - 59191          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
SHEBOYGAN COUNTY - 60   CITY OF PLYMOUTH - 60271               ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   CITY OF SHEBOYGAN - 60281              ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   CITY OF SHEBOYGAN FALLS - 60282        ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF GREENBUSH - 60002              ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF HERMAN - 60004                 ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF HOLLAND - 60006                ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF LIMA - 60008                   ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF LYNDON - 60010                 ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF MITCHELL - 60012               ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF MOSEL - 60014                  ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF PLYMOUTH - 60016               ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF RHINE - 60018                  ClearCount 2.0.1                                       ClearAccess 2.0.1



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 33 of 42 Document 1-12
County                  Municipality                       Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
SHEBOYGAN COUNTY - 60   TOWN OF RUSSELL - 60020            ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF SCOTT - 60022              ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF SHEBOYGAN - 60024          ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF SHEBOYGAN FALLS - 60026    ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF SHERMAN - 60028            ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   TOWN OF WILSON - 60030             ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF ADELL - 60101           ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF CASCADE - 60111         ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF CEDAR GROVE - 60112     ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF ELKHART LAKE - 60121    ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF GLENBEULAH - 60131      ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF HOWARDS GROVE - 60135   ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF KOHLER - 60141          ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF OOSTBURG - 60165        ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF RANDOM LAKE - 60176     ClearCount 2.0.1                                       ClearAccess 2.0.1
SHEBOYGAN COUNTY - 60   VILLAGE OF WALDO - 60191           ClearCount 2.0.1                                       ClearAccess 2.0.1
ST. CROIX COUNTY - 56   CITY OF GLENWOOD CITY - 56231      ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   CITY OF HUDSON - 56236             ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   CITY OF NEW RICHMOND - 56261       ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF BALDWIN - 56002            ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF CADY - 56004               ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF CYLON - 56006              ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF EAU GALLE - 56008          ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF EMERALD - 56010            ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF ERIN PRAIRIE - 56012       ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF FOREST - 56014             ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF GLENWOOD - 56016           ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF HAMMOND - 56018            ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF HUDSON - 56020             ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF KINNICKINNIC - 56022       ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF PLEASANT VALLEY - 56024    ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF RICHMOND - 56026           ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF RUSH RIVER - 56028         ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF SOMERSET - 56032           ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF SPRINGFIELD - 56034        ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF ST. JOSEPH - 56030         ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF STANTON - 56036            ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF STAR PRAIRIE - 56038       ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF TROY - 56040               ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   TOWN OF WARREN - 56042             ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   VILLAGE OF BALDWIN - 56106         ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   VILLAGE OF DEER PARK - 56116       ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   VILLAGE OF HAMMOND - 56136         ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   VILLAGE OF NORTH HUDSON - 56161    ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56   VILLAGE OF ROBERTS - 56176         ES&S DS200                                             ES&S ExpressVote



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 34 of 42 Document 1-12
County                    Municipality                      Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
ST. CROIX COUNTY - 56     VILLAGE OF SOMERSET - 56181       ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56     VILLAGE OF STAR PRAIRIE - 56182   ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56     VILLAGE OF WILSON - 56191         ES&S DS200                                             ES&S ExpressVote
ST. CROIX COUNTY - 56     VILLAGE OF WOODVILLE - 56192      ES&S DS200                                             ES&S ExpressVote
TAYLOR COUNTY - 61        CITY OF MEDFORD - 61251           ES&S M100                                              ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF AURORA - 61002            None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF BROWNING - 61004          None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF CHELSEA - 61006           None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF CLEVELAND - 61008         None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF DEER CREEK - 61010        None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF FORD - 61012              None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF GOODRICH - 61014          None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF GREENWOOD - 61016         None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF GROVER - 61018            None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF HAMMEL - 61020            None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF HOLWAY - 61022            None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF JUMP RIVER - 61024        None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF LITTLE BLACK - 61026      ES&S M100                                              ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF MAPLEHURST - 61028        None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF MCKINLEY - 61030          None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF MEDFORD - 61032           ES&S M100                                              ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF MOLITOR - 61034           None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF PERSHING - 61036          None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF RIB LAKE - 61038          ES&S M100                                              ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF ROOSEVELT - 61040         None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF TAFT - 61042              None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        TOWN OF WESTBORO - 61044          ES&S M100                                              ES&S iVotronic
TAYLOR COUNTY - 61        VILLAGE OF GILMAN - 61131         None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        VILLAGE OF LUBLIN - 61146         None                                                   ES&S iVotronic
TAYLOR COUNTY - 61        VILLAGE OF RIB LAKE - 61176       ES&S M100                                              ES&S iVotronic
TAYLOR COUNTY - 61        VILLAGE OF STETSONVILLE - 61181   None                                                   ES&S iVotronic
TREMPEALEAU COUNTY - 62   CITY OF ARCADIA - 62201           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
TREMPEALEAU COUNTY - 62   CITY OF BLAIR - 62206             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   CITY OF GALESVILLE - 62231        Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   CITY OF INDEPENDENCE - 62241      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   CITY OF OSSEO - 62265             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   CITY OF WHITEHALL - 62291         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF ALBION - 62002            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF ARCADIA - 62004           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF BURNSIDE - 62006          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF CALEDONIA - 62008         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF CHIMNEY ROCK - 62010      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF DODGE - 62012             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF ETTRICK - 62014           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF GALE - 62016              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                         Case 2:20-cv-01771-PP Filed 12/01/20 Page 35 of 42 Document 1-12
County                    Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
TREMPEALEAU COUNTY - 62   TOWN OF HALE - 62018                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF LINCOLN - 62020             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF PIGEON - 62022              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF PRESTON - 62024             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF SUMNER - 62026              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF TREMPEALEAU - 62028         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   TOWN OF UNITY - 62030               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   VILLAGE OF ELEVA - 62121            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   VILLAGE OF ETTRICK - 62122          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   VILLAGE OF PIGEON FALLS - 62173     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   VILLAGE OF STRUM - 62181            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
TREMPEALEAU COUNTY - 62   VILLAGE OF TREMPEALEAU - 62186      Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        CITY OF HILLSBORO - 63236           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        CITY OF VIROQUA - 63286             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        CITY OF WESTBY - 63291              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF BERGEN - 63002              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF CHRISTIANA - 63004          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF CLINTON - 63006             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF COON - 63008                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF FOREST - 63010              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF FRANKLIN - 63012            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF GENOA - 63014               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF GREENWOOD - 63016           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF HAMBURG - 63018             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF HARMONY - 63020             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF HILLSBORO - 63022           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF JEFFERSON - 63024           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF KICKAPOO - 63026            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF LIBERTY - 63028             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF STARK - 63030               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF STERLING - 63032            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF UNION - 63034               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF VIROQUA - 63036             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF WEBSTER - 63038             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF WHEATLAND - 63040           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        TOWN OF WHITESTOWN - 63042          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        VILLAGE OF CHASEBURG - 63111        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        VILLAGE OF COON VALLEY - 63112      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        VILLAGE OF DE SOTO - MAIN - 63116   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        VILLAGE OF GENOA - 63131            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        VILLAGE OF LA FARGE - 63146         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        VILLAGE OF ONTARIO - 63165          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        VILLAGE OF READSTOWN - 63176        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VERNON COUNTY - 63        VILLAGE OF STODDARD - 63181         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
VILAS COUNTY - 64         CITY OF EAGLE RIVER - 64221         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)



                                         Case 2:20-cv-01771-PP Filed 12/01/20 Page 36 of 42 Document 1-12
County                 Municipality                           Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
VILAS COUNTY - 64      TOWN OF ARBOR VITAE - 64002            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF BOULDER JUNCTION - 64004       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF CLOVERLAND - 64006             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF CONOVER - 64008                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF LAC DU FLAMBEAU - 64010        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF LAND O-LAKES - 64012           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF LINCOLN - 64014                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF MANITOWISH WATERS - 64016      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF PHELPS - 64018                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF PLUM LAKE - 64020              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF PRESQUE ISLE - 64022           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF ST. GERMAIN - 64024            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF WASHINGTON - 64026             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
VILAS COUNTY - 64      TOWN OF WINCHESTER - 64028             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   CITY OF DELAVAN - 65216                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   CITY OF ELKHORN - 65221                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   CITY OF LAKE GENEVA - 65246            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   CITY OF WHITEWATER - MAIN - 65291      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF BLOOMFIELD - 65002             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF DARIEN - 65004                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF DELAVAN - 65006                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF EAST TROY - 65008              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF GENEVA - 65010                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF LA GRANGE - 65014              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF LAFAYETTE - 65012              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF LINN - 65016                   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF LYONS - 65018                  Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF RICHMOND - 65020               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF SHARON - 65022                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF SPRING PRAIRIE - 65024         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF SUGAR CREEK - 65026            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF TROY - 65028                   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF WALWORTH - 65030               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   TOWN OF WHITEWATER - 65032             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   VILLAGE OF BLOOMFIELD - 65115          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   VILLAGE OF DARIEN - 65116              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   VILLAGE OF EAST TROY - 65121           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   VILLAGE OF FONTANA - 65126             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   VILLAGE OF GENOA CITY - MAIN - 65131   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   VILLAGE OF SHARON - 65181              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   VILLAGE OF WALWORTH - 65191            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WALWORTH COUNTY - 65   VILLAGE OF WILLIAMS BAY - 65192        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHBURN COUNTY - 66   CITY OF SHELL LAKE - 66282             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66   CITY OF SPOONER - 66281                Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66   TOWN OF BARRONETT - 66002              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 37 of 42 Document 1-12
County                   Municipality                         Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
WASHBURN COUNTY - 66     TOWN OF BASHAW - 66004               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF BASS LAKE - 66006            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF BEAVER BROOK - 66008         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF BIRCHWOOD - 66010            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF BROOKLYN - 66012             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF CASEY - 66014                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF CHICOG - 66016               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF CRYSTAL - 66018              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF EVERGREEN - 66020            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF FROG CREEK - 66022           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF GULL LAKE - 66024            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF LONG LAKE - 66026            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF MADGE - 66028                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF MINONG - 66030               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF SARONA - 66032               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF SPOONER - 66034              None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF SPRINGBROOK - 66036          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF STINNETT - 66038             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF STONE LAKE - 66040           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     TOWN OF TREGO - 66042                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     VILLAGE OF BIRCHWOOD - 66106         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHBURN COUNTY - 66     VILLAGE OF MINONG - 66151            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WASHINGTON COUNTY - 67   CITY OF HARTFORD - MAIN - 67236      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   CITY OF WEST BEND - 67291            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF ADDISON - 67002              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF BARTON - 67004               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF ERIN - 67006                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF FARMINGTON - 67008           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF GERMANTOWN - 67010           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF HARTFORD - 67012             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF JACKSON - 67014              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF KEWASKUM - 67016             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF POLK - 67018                 Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF TRENTON - 67022              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF WAYNE - 67024                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   TOWN OF WEST BEND - 67026            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   VILLAGE OF GERMANTOWN - 67131        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   VILLAGE OF JACKSON - 67141           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   VILLAGE OF KEWASKUM - MAIN - 67142   Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   VILLAGE OF NEWBURG - MAIN - 67161    Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   VILLAGE OF RICHFIELD - 67166         Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WASHINGTON COUNTY - 67   VILLAGE OF SLINGER - 67181           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WAUKESHA COUNTY - 68     CITY OF BROOKFIELD - 68206           ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68     CITY OF DELAFIELD - 68216            ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68     CITY OF MUSKEGO - 68251              ES&S DS200                                             ES&S ExpressVote



                                        Case 2:20-cv-01771-PP Filed 12/01/20 Page 38 of 42 Document 1-12
County                 Municipality                             Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
WAUKESHA COUNTY - 68   CITY OF NEW BERLIN - 68261               ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   CITY OF OCONOMOWOC - 68265               ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   CITY OF PEWAUKEE - 68270                 ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   CITY OF WAUKESHA - 68291                 ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF BROOKFIELD - 68002               ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF DELAFIELD - 68004                ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF EAGLE - 68006                    ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF GENESEE - 68008                  ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF LISBON - 68010                   ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF MERTON - 68014                   ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF MUKWONAGO - 68016                ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF OCONOMOWOC - 68022               ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF OTTAWA - 68024                   ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF VERNON - 68030                   ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   TOWN OF WAUKESHA - 68032                 ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF BIG BEND - 68106              ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF BUTLER - 68107                ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF CHENEQUA - 68111              ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF DOUSMAN - 68116               ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF EAGLE - 68121                 ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF ELM GROVE - 68122             ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF HARTLAND - 68136              ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF LAC LA BELLE - MAIN - 68146   ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF LANNON - 68147                ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF MENOMONEE FALLS - 68151       ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF MERTON - 68152                ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF MUKWONAGO - MAIN - 68153      ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF NASHOTAH - 68158              ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF NORTH PRAIRIE - 68161         ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF OCONOMOWOC LAKE - 68166       ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF PEWAUKEE - 68171              ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF SUMMIT - 68172                ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF SUSSEX - 68181                ES&S DS200                                             ES&S ExpressVote
WAUKESHA COUNTY - 68   VILLAGE OF WALES - 68191                 ES&S DS200                                             ES&S ExpressVote
WAUPACA COUNTY - 69    CITY OF CLINTONVILLE - 69211             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WAUPACA COUNTY - 69    CITY OF MANAWA - 69251                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    CITY OF MARION - MAIN - 69252            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    CITY OF NEW LONDON - MAIN - 69261        Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WAUPACA COUNTY - 69    CITY OF WAUPACA - 69291                  Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    CITY OF WEYAUWEGA - 69292                None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF BEAR CREEK - 69002               None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF CALEDONIA - 69004                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WAUPACA COUNTY - 69    TOWN OF DAYTON - 69006                   Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF DUPONT - 69008                   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF FARMINGTON - 69010               Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 39 of 42 Document 1-12
County                 Municipality                     Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
WAUPACA COUNTY - 69    TOWN OF FREMONT - 69012          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF HARRISON - 69014         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF HELVETIA - 69016         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF IOLA - 69018             Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF LARRABEE - 69020         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF LEBANON - 69022          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF LIND - 69024             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF LITTLE WOLF - 69026      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WAUPACA COUNTY - 69    TOWN OF MATTESON - 69028         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF MUKWA - 69030            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF ROYALTON - 69032         Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF SAINT LAWRENCE - 69034   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF SCANDINAVIA - 69036      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF UNION - 69038            Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF WAUPACA - 69040          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF WEYAUWEGA - 69042        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    TOWN OF WYOMING - 69044          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    VILLAGE OF BIG FALLS - 69106     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    VILLAGE OF EMBARRASS - 69121     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    VILLAGE OF FREMONT - 69126       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    VILLAGE OF IOLA - 69141          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    VILLAGE OF OGDENSBURG - 69165    None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUPACA COUNTY - 69    VILLAGE OF SCANDINAVIA - 69181   None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   CITY OF WAUTOMA - 70291          Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF AURORA - 70002           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF BLOOMFIELD - 70004       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF COLOMA - 70006           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF DAKOTA - 70008           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF DEERFIELD - 70010        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF HANCOCK - 70012          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF LEON - 70014             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF MARION - 70016           Sequoia Voting - Optech Insight                        Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF MOUNT MORRIS - 70018     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF OASIS - 70020            None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF PLAINFIELD - 70022       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF POY SIPPI - 70024        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF RICHFORD - 70026         None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF ROSE - 70028             None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF SAXEVILLE - 70030        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF SPRINGWATER - 70032      None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF WARREN - 70034           None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   TOWN OF WAUTOMA - 70036          None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   VILLAGE OF COLOMA - 70111        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   VILLAGE OF HANCOCK - 70136       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70   VILLAGE OF LOHRVILLE - 70146     None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system



                                      Case 2:20-cv-01771-PP Filed 12/01/20 Page 40 of 42 Document 1-12
County                  Municipality                        Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
WAUSHARA COUNTY - 70    VILLAGE OF PLAINFIELD - 70171       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70    VILLAGE OF REDGRANITE - 70176       None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WAUSHARA COUNTY - 70    VILLAGE OF WILD ROSE - 70191        None                                                   Sequoia Voting - AVC Edge with VeriVote Printer DRE system
WINNEBAGO COUNTY - 71   CITY OF MENASHA - MAIN - 71251      Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   CITY OF NEENAH - 71261              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   CITY OF OMRO - 71265                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   CITY OF OSHKOSH - 71266             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF ALGOMA - 71002              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF BLACK WOLF - 71004          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF CLAYTON - 71006             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF MENASHA - 71008             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF NEENAH - 71010              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF NEKIMI - 71012              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF NEPEUSKUN - 71014           Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF OMRO - 71016                Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF OSHKOSH - 71018             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF POYGAN - 71020              Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF RUSHFORD - 71022            Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF UTICA - 71024               Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF VINLAND - 71026             Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF WINCHESTER - 71028          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF WINNECONNE - 71030          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   TOWN OF WOLF RIVER - 71032          Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   VILLAGE OF FOX CROSSING - 71121     Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WINNEBAGO COUNTY - 71   VILLAGE OF WINNECONNE - 71191       Dominion Voting - ImageCast Evolution (ICE)            Dominion Voting - ImageCast Evolution (ICE)
WOOD COUNTY - 72        CITY OF MARSHFIELD - MAIN - 72251   ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        CITY OF NEKOOSA - 72261             ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        CITY OF PITTSVILLE - 72271          ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        CITY OF WISCONSIN RAPIDS - 72291    ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF ARPIN - 72002               ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF AUBURNDALE - 72004          ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF CAMERON - 72006             ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF CARY - 72008                ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF CRANMOOR - 72010            ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF DEXTER - 72012              ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF GRAND RAPIDS - 72014        ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF HANSEN - 72016              ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF HILES - 72018               ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF LINCOLN - 72020             ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF MARSHFIELD - 72022          ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF MILLADORE - 72024           ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF PORT EDWARDS - 72026        ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF REMINGTON - 72028           ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF RICHFIELD - 72030           ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72        TOWN OF ROCK - 72032                ES&S DS200                                             ES&S AutoMARK



                                       Case 2:20-cv-01771-PP Filed 12/01/20 Page 41 of 42 Document 1-12
County             Municipality                          Optical/Digital Scan Tabulator (Vendor/Dealer-Model)   Accessible Voting Equipment Vendor/Dealer-Model
WOOD COUNTY - 72   TOWN OF RUDOLPH - 72034               ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   TOWN OF SARATOGA - 72036              ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   TOWN OF SENECA - 72038                ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   TOWN OF SHERRY - 72040                ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   TOWN OF SIGEL - 72042                 ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   TOWN OF WOOD - 72044                  ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   VILLAGE OF ARPIN - 72100              ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   VILLAGE OF AUBURNDALE - 72101         ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   VILLAGE OF BIRON - 72106              ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   VILLAGE OF HEWITT - 72122             ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   VILLAGE OF MILLADORE - MAIN - 72151   None                                                   ES&S AutoMARK
WOOD COUNTY - 72   VILLAGE OF PORT EDWARDS - 72171       ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   VILLAGE OF RUDOLPH - 72178            ES&S DS200                                             ES&S AutoMARK
WOOD COUNTY - 72   VILLAGE OF VESPER - 72186             ES&S DS200                                             ES&S AutoMARK




                                  Case 2:20-cv-01771-PP Filed 12/01/20 Page 42 of 42 Document 1-12
